Matthew J. Jasen, J.
On September 22, 1965, a Supreme Court jury rendered a verdict in favor of the plaintiffs and against one of the defendants, Alfred Rambach, in the sum of $188,946.65.
The defendant Rambach was insured with Safeco Insurance Company and had in effect with said compay at the time of the accident a $10,000-$20,000 personal liability insurance policy.
Defendant Rambach’s insurer has offered the entire proceeds of the insurance policy to be prorated among the plaintiffs in full satisfaction of its obligation under said policy.
The plaintiffs bring this motion “ to determine the amount of interest, if any, owing to the plaintiffs in the above entitled action”. They seek to recover from the insurance carrier not only the maximum amount of the insurance policy ($10,000-$20,000), but in addition thereto, interest upon the entire verdict of $188,946.65.
It is well-established law that interest is only payable by an insurer, pursuant to its insurance contract, to the limit of its contractual coverage of liability. (Devlin v. New York Mut. Cas. Taxicab Ins. Assn., 213 App. Div. 152; Home Ind. Co. v. Corie, 206 Misc. 720, affd. 286 App. Div. 996; Holubetz v. Nat. Fire Ins. Co. of Hartford, 13 A D 2d 228; Cleghorn v. Ocean Acc. & Guar. Corp. of London, 244 N. Y. 166.)
Here, the insurance company has offered to pay the full amount of its liability under the terms of said policy and therefore cannot be held to pay any interest except as provided by the policy or statute.
The terms of the policy require that the insurer is u to pay, in addition to the applicable limits of liability ° s interest accruing after entry of judgment in any suit until Safeco has paid, tendered, or deposited in court such part of such judgment as does not exceed the limit of Safeco’s liability thereon.”
CPLR 5003 provides, in part, that “ Every money judgment shall bear interest from the date of its entry.”
Since the insurer tendered the full amount of its liability under the terms of said insurance policy, before entry of judgment, no interest is due the plaintiffs from the insurer upon the aforesaid verdict rendered.